J-A24007-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHONDAE BOLDS                              :
                                               :
                       Appellant               :   No. 163 EDA 2021

      Appeal from the Judgment of Sentence Entered December 16, 2020
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0004160-2014


BEFORE:      LAZARUS, J., DUBOW, J., and PELLEGRINI, J.*

JUDGMENT ORDER BY LAZARUS, J.:                        FILED JANUARY 7, 2022

        Shondae Bolds appeals from the judgment of sentence, entered in the

Court of Common Pleas of Delaware County. For the reasons that follow, we

direct that Bolds be discharged from her judgment of sentence, which included

the imposition of restitution as a direct sentence and as a condition of Bolds’

parole. See 18 Pa.C.S. §§ 1106(a), (b); see also Delaware County Court of

Common Pleas Certificate of Imposition of Judgment of Sentence, 4/15/16

(“Make monthly payments toward restitution first [and] case may close when

restitution satisfied.”).

        The current challenge to Bolds’ restitution sentence is rendered moot

where a civil judgment, pursuant to 42 Pa.C.S. § 9728, was entered in favor


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A24007-21



of the Commonwealth against Bolds. See Praecipe for Judgment, 12/1/14,1

(“Enter Judgment . . . for monies due and owing as directed by the Court in

Criminal Action No. CP-23-CR-0004160-2014[,] in the sum of $293.00 for

fines, costs and restitution. (Note to Defendant:        In order to have this

judgment satisfied in full, you will also have to pay $425.50 to the Office of

Judicial Support, representing OJS costs of $15.50 and $10.00 satisfaction

fee”). See also 42 Pa.C.S. § 9728(a)(1) (“A sentence . . . entered . . . for

restitution . . . fees, costs, fines[,] or penalties shall, together with interest

and any additional costs that may accrue, be a judgment in favor of the

probation department upon the person or the property of the person

sentenced or subject to the order.”); Commonwealth ex rel. Powell v.

Rosenberry, 645 A.2d 1328 (Pa. Super. 1994) (where at time of appeal

defendant’s parole had been terminated, issue regarding failure to pay fine



____________________________________________


1 At the last revocation hearing, held in December of 2020, the trial judge
stated, “I am assuming that as long as some payments are made on a
monthly basis for the next 477 days that at the conclusion there will
be a motion to convert the balance of any restitution due to a civil
judgment against [the defendant].” N.T. Gagnon II Hearing, 12/11/20, at
12 (emphasis added). The attorney for the Commonwealth agreed with the
court’s statement. Id. In fact, defendant’s parole agent acknowledged that
Bolds had been making monthly payments toward restitution and that all
Bolds needed to do going forward was to make some payment on a monthly
basis toward restitution. Id. at 14-15; id. at 11 (Commonwealth attorney
stating, “[w]e are not asking to send [Bolds] back to jail, we are just asking
her to continue to make payments”). Moreover, at oral argument on the
instant matter, Bolds’ counsel acknowledged that Bolds’ sentence had been
reduced to a civil judgment in 2014.


                                           -2-
J-A24007-21



and costs, as condition of parole, moot because no actual controversy

existed).

       Defendant discharged. Jurisdiction relinquished.2




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/7/2022




____________________________________________


2 We note, with displeasure, that this case has languished for seven years
since the civil judgment was entered on Bolds’ underlying criminal restitution
sentence. During that time, Bolds has been subjected to multiple revocation
hearings—two of those hearings were before a master, not a common pleas
judge, and Bolds was unrepresented. Despite the fact that Bolds was
colloquied and agreed to proceed without counsel, it is concerning to this Court
that the masters repeatedly found Bolds in violation of her parole for failing to
make monthly restitution payments even though there was never any formal
payment schedule, no clarification regarding what Bolds’ co-defendants owed
toward the judgment, and, despite the fact that Bolds testified she had been
making monthly payments as ordered by the court. Finally, even though Bolds
was not sentenced to incarceration each time she was found to be in violation
of her parole, by sentencing her to back time Bolds has effectively been
constrained by her parole agents where she is unable to move on with her life
as a single mom, being the sole provider for her child, living on limited income
as a fast food employee.

                                           -3-